         Case 2:12-cr-20099-KHV Document 421 Filed 08/06/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                   CRIMINAL ACTION
v.                                          )
                                            )                   No. 12-20099-01-KHV
MENDY READ-FORBES,                          )
                                            )
                         Defendant.         )
____________________________________________)

                                            ORDER

       On July 1, 2020, defendant filed a document titled Order to Show Cause To United States

Attorney’s Office And This Court Of Why Mendy Read-Forbes Should Not Be Released Due To

Multiple Due Process Violations And Sixth Amendment Violations Now By The Prosecution As

Shown In Re CCA Recordings Case, Black, And Carter Case 16-20032-JAR and Mendy Read

Forbes Case 12-20099-KHV (Doc. #405). Because a party is not permitted to file an “order,” the

Court strikes the document as an unauthorized filing.

       On July 7 and 9, 2020, defendant filed motions to provide additional information related

to her compassionate release motion. See Motion To Provide Additional Information To This

Court Regarding Movant’s Compassionate Release Under 3582(c)(A)(1) [] And Motion To

Reconsider Or Renew Her Compassionate Release (Doc. #375) (Doc. #406) filed July 7, 2020;

Motion To Provide Additional Information To Court Regarding COVID-19 Outbreak At Carswell

(Doc. #409) filed July 9, 2020. The Court will consider defendant’s motions as supplemental

memoranda in support of Movant’s Emergency Motion Due To COVID Due To Emergency

Lockdown And Outbreak At FMC Carswell Under 3582(c)(A)(1)(i) (Renewal) (Doc. #404) filed

July 6, 2020. To that limited extent, the Court sustains defendant’s motions.
        Case 2:12-cr-20099-KHV Document 421 Filed 08/06/20 Page 2 of 2




       IT IS THEREFORE ORDERED that the Order to Show Cause To United States

Attorney’s Office And This Court Of Why Mendy Read-Forbes Should Not Be Released Due To

Multiple Due Process Violations And Sixth Amendment Violations Now By The Prosecution As

Shown In Re CCA Recordings Case, Black, And Carter Case 16-20032-JAR and Mendy Read

Forbes Case 12-20099-KHV (Doc. #405) is STRICKEN.

       IT IS FURTHER ORDERED that defendant’s Motion To Provide Additional

Information To This Court Regarding Movant’s Compassionate Release Under 3582(c)(A)(1) []

And Motion To Reconsider Or Renew Her Compassionate Release (Doc. #375) (Doc. #406) filed

July 7, 2020 and defendant’s Motion To Provide Additional Information To Court Regarding

COVID-19 Outbreak At Carswell (Doc. #409) filed July 9, 2020 are SUSTAINED in part. The

Court will consider defendant’s motions as supplemental memoranda in support of Movant’s

Emergency Motion Due To COVID Due To Emergency Lockdown And Outbreak At FMC

Carswell Under 3582(c)(A)(1)(i) (Renewal) (Doc. #404) filed July 6, 2020.

       Dated this 6th day of August, 2020 at Kansas City, Kansas.

                                                          s/ Kathryn H. Vratil
                                                          KATHRYN H. VRATIL
                                                          United States District Judge




                                             -2-
